Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisert et al. US 20140117396 (“Eisert”).
Re 1:
a light converter (132), wherein the light converter (132) is adapted to convert primary light (10) to converted light (20), wherein a peak emission wavelength of the converted light (20) is in a longer wavelength range than a peak emission wavelength of the primary light (10) (Fig. 2; ¶¶45-46: teaching phosphor can be separate layer from reflective structure 221),
a reflective structure 221 (134) coupled to at least a part of a coupling surface of the light 10converter (132), (Fig. 2) 
wherein the reflective structure (134) is a narrowband reflector in the sense that it is arranged to reflect at least 55% of the primary light (10) impinging on the reflective structure (134) and to transmit at least 50% of the converted light (20) impinging on the reflective structure (134) (¶¶ 32, 38, 119; Fig. 18).

Re 5: wherein the coupling surface is arranged opposite to a light emission surface (131) of the light converter (132) (¶134).

Re 6: wherein the reflective structure (134) comprises a dielectric mirror (¶134).

Re 8: at least one laser (110), wherein the at least one laser (110) is adapted to emit the primary light (10), and 15- a light conversion device (130) according to claim 1 (¶30)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eisert in view of Tamaki et al. US 20150159835 (“Tamaki”).
Re 2: Eisert does not teach this claim.

Tamaki teaches: wherein the light converter (132) is mechanically coupled by means of a coupling layer 7 (136) to a heatsink 2 (140) (¶232: teaching layer 7 may be at least 3 layers which can function as reflectors and/or coupling layers), wherein the heatsink 2 (140) comprises a mirror structure (138) 4, wherein the mirror structure (138) is arranged to reflect at least 90% of the converted light (20) impinging on the mirror structure (138) back to the light converter (132), and wherein 20the reflective 7  is arranged between the coupling surface of the light converter (132) and the mirror structure (138) (Fig. 8; ¶216-217,232: teaching mirror can be silver).

Adding a heat sink with mirror structure allows both heat dissipation to occur, thereby decreasing the likelihood of heat failure, and to ensure optical radiation is not absorbed by said heat sink. The combination allows for both heat dissipation and increased light output from the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Eisert with Tamaki’s teachings in order to dissipate heat and increase light output.

Re 3: wherein the reflective structure (134) comprises at least one layer deposited on the coupling surface such that 25the coupling layer (136) is arranged between the reflective structure (134) and the mirror structure (138) (See combo above).

Re 4: wherein the reflective structure (134) comprises at least one layer deposited on top of the mirror 30structure (138) such that the coupling layer (136) is arranged between the reflective structure (134) and the light converter (132) (See combo above).

Re 7: wherein the mirror structure (138) comprises a silver layer deposited on a side of the heatsink (140) next to 10the light converter (132).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eisert in view of Kawakami US 20120230007 (“Kawakami”).
Eisert teaches a laser-based light source (100) according to claim 8. 


Eisert does teach, however, the device can be used in a moto vehicle (¶69).

Kawakami teaches a vehicle headlight (¶¶3,5).
Using a laser based phosphor device in a headlight is known in the art, as the laser produces light with less heat than an incandescent source. And the phosphor ensures a high color fidelity.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Eisert with Kawakami in order to effectuate a vehicle headlight with a high color fidelity source.


Conclusion
Please see attached PTO-892 form for all relevant prior art considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875